 In the Matter Of QUALITY SPRINGS PRODUCTS, INC.andUNITED MINEWORKERS OF AMERICA, DISTRICT 50Case No. 7-R-2060.-Decided January 10, 1946Mr. Edwin F.Steffen,of Lansing, Mich., andMr.W. T. Domfein,of Coldwater,Mich., for the Company.Mr. Vern F. Bates,of Detroit,Mich., for the Union.Mr. Donald B. Brady,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Mine Workers of America,District 50, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofQuality Springs Products, Inc., Coldwater, Michigan, herein calledthe;Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Sylvester J. Pheney,Trial Examiner.The hearing was held at Coldwater, Michigan, onAugust 23, 1945.The Company and the Union appeared and par-ticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYQuality Springs Products, Inc., is a Michigan corporation engagedat its plant in Coldwater, Michigan, in the manufacture of mechan-ical coil wire springs and spring products.The principal raw ma-terials usedby the Companyare spring steel and non-ferrous spring65 N. L.R. B, No. 65.357 358DECISIONSOF NATIONALLABOR RELATIONS BOARDwire, all of which is received from sources outside the State of Mich-igan.The Company ships more than 50 percent of its finished prod-ucts to points outside the State of Michigan.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Mine Workers of America, District 50, is a labor organiza-tion, admitting to membership employees of the Company.III.TIDE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of its employees.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges in its petition that all production and mainte-nance employees of the Company, excluding office, clerical, and allsupervisory employees, constitute an appropriate unit.The Com-pany generally agrees to the appropriateness of the proposed unitbut desires to exclude from the unit a shipping clerk, a receivingclerk, and two watchmen, all of whom the Union would include.The Company contends that the shipping clerk and the receivingclerk should be excluded on the basis of their being clerical em-ployees having access to confidential information.The Companywould exclude the watchmen as an arm of management. The dis-puted categories are discussed below.Shipping and receiving clerks:Each category of these employeesperformswork customarily associated with such classifications.Both do a substantial amount of manual work, though each visitsthe office and prepares certain written material.Both have accessto information pertaining to the Company's costs, but inasmuch astheir so-called "confidential" work does not concern labor relations'The Field Examiner reported that the Union submitted 31 membership cards, all ofwhich bore the names and apparently genuine signatures of employees listed on the Com-pany's pay roll of June 28, 1945.There are approximately 56 employees in the appropriate unit QUALITY SPRINGS PRODUCTS, INC.359it affords no ground for exclusion.These are plant clericals of thetype generally included.We shall include them 2Tlie watchmen:The Union would include, and the Company wouldexclude, the employees classified as watchmen.These employeesare not uniformed, armed, nor deputized.They work on alternatenight shifts.Their work is primarily janitorial in nature as therounds of the plant only take a short period of time each hour.When not engaged in checking the security of the plant, these em-ployees clean the lavatories, sweep the factory floor, store wastepaper and similar other duties.They do not possess any super-visory authority nor is their relationship to other employees in anysense monitorial.The Company's contention that they are an "armof management" and, as such, improperly included in the bargain-ing unit because of their responsibility for the safety of the plant,is -IIithout meritsWe shall include the watchmen.We find that all production and maintenance employees of theCompany, including the shipping clerk, the receiving clerk, and thewatchmen, but excluding office and clerical employees, and all super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. TILE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Quality Springs' SeeMatter of Goodman Manufacturing Company,58 N. L. R. B. 531 ;Matterof Kear-ney & Trecker Corporation,60 N. L R. B. 148;Matter of Vulcan Mold and Iron Company,62 N. L. R. B. 1219.8 SeeMatterof Fries,Beall & Sharp Company,64 N. L. R. B. 1086;Matter of VulcanMold and Iron Company,62 N. L.R. B. 1219;Matter of The Ohio Oil Company,60 N. I.R. B. 418;Matter of Ohio Barge Line, Inc.,59 N. L. R. B. 154. - 360DECISIONSOF NATIONALLABOR RELATIONS BOARDProducts, Inc., an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Seventh Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11,of said Rules and Regulations, among employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay=roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not they desireto be represented by United Mine Workers of America, District 50,for the purposes of collective bargaining.